UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1681


GUY F. MARTIN, JR.,

                Plaintiff - Appellant,

          v.

PRESIDENT BARACK H. OBAMA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:11-cv-03444-RDB)


Submitted:   July 19, 2012                 Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Guy F. Martin, Jr., Appellant Pro Se. Jason Daniel Medinger,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Guy Martin, Jr., appeals the district court’s order

granting the Defendant’s motion to dismiss his Complaint for

lack of subject matter jurisdiction under the political question

doctrine.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Martin v. Obama, No. 1:11-cv-03444-RDB (D. Md.

Apr. 18, 2012).          We dispense with oral argument because the

facts    and    legal   contentions    are   adequately   presented    in   the

materials      before    the   court   and   argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                        2